Citation Nr: 1012521	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-27 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a service connection claim for bilateral hearing 
loss.  

2.  Whether new and material evidence has been presented to 
reopen a service connection claim for tinnitus.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to 
January 1947.  Thereafter, he had periods of active duty for 
training and inactive duty training as a member of the 
Reserve until October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied service 
connection for hearing loss and tinnitus.  The Veteran did 
not appeal that decision and it became final.  

2.  Evidence submitted since the RO's May 2006 rating 
decision, by itself or when considered with evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the service connection claims for 
hearing loss and tinnitus, and therefore raises a reasonable 
possibility of substantiating the issues on appeal.  

3.  Bilateral hearing loss and tinnitus did not manifest 
during service; these disorders were not identified until 
2007. 

4.  The current bilateral hearing loss and tinnitus are 
unrelated to service.  


CONCLUSIONS OF LAW

1.  The May 2006 rating decision which denied service 
connection for hearing loss and tinnitus is final.  
38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the May 2006 rating decision is 
new and material, and the claims for hearing loss and 
tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

The Veteran seeks to reopen service connection claims for 
hearing loss and tinnitus.  In a May 2006 rating decision, 
the RO denied service connection for these disabilities.  
Because he did not file a timely notice of disagreement 
regarding these determinations, the May 2006 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002).  

Within the February 2009 rating decision and July 2009 
statement of the case, it appears the agency of original 
jurisdiction reopened the Veteran's service connection 
claims and considered them on the merits.  Nevertheless, the 
Board must address the issue of receipt of new and material 
evidence in the first instance because it determines the 
Board's jurisdiction to reach the underlying claims and to 
adjudicate the claims de novo.  See Woehlaert v. Nicholson, 
21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 
(1995)).  

If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may 
have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is 
new and material, is neither required nor permitted.  Id. at 
1384.  

Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board 
or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 
(2001) (the statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the 
Board).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is 
presumed credible for the purposes of reopening the claim, 
unless it is inherently false or untrue, or if it is in the 
nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In the present case, the Veteran has submitted additional 
evidence in support of his application to reopen his service 
connection claims.  For the reasons to be discussed below, 
at least some of this evidence is new and material, and his 
claims may be reopened for consideration on the merits.  

In support of his claims, the Veteran has submitted 
additional evidence, in the form of service personnel 
records, which demonstrate at least part of his Reserve 
service was as a firearms instructor.  Various orders, 
training certificates, and other documents indicate he was 
involved with rifle and pistol instruction for several years 
near the end of his service.  Additional military 
occupational specialties included service as a rifleman and 
a cook.  

Subsequent to the May 2006 denial, the Veteran underwent VA 
audiological examinations in February 2008 and December 
2008.  As he had significant wax build-up bilaterally in 
February 2008, an audiometric examination was not conducted 
until December 2008, when bilateral sensorineural hearing 
loss and tinnitus were confirmed.  

Finally, the Veteran has also offered his own statements 
regarding chronic hearing loss and tinnitus following 
service, and the Board notes such symptomatology is easily 
observable by laypersons.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  For the purposes of determining 
if reopening is warranted, this evidence is presumed 
credible. 

This evidence is new, in that it was not previously 
submitted at the time of the May 2006 denial.  Additionally, 
the newly submitted evidence is not cumulative and redundant 
of evidence already of record, as it suggests that the 
Veteran was exposed to acoustic trauma, in the form of rifle 
and pistol fire, on a frequent basis during service.  No 
such evidence was of record at the time of the prior denial, 
when the RO found no competent evidence of a current 
diagnosis of hearing loss or tinnitus, or evidence of in-
service acoustic trauma.  

Next, because this evidence establishes current diagnoses of 
hearing loss and tinnitus, it is material, as it bears 
directly and substantially upon the specific matters under 
consideration.  Additionally, this evidence, by itself or in 
connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claims.  

Based on the above, the Board finds the aforementioned 
additional evidence to be both new and material.  The 
Veteran having submitted new and material evidence, his 
service connection claims for hearing loss and tinnitus must 
be reopened and considered on the merits.  

Service Connection on the Merits

The Veteran's service connection claims for hearing loss and 
tinnitus having been reopened, they may now be considered on 
the merits.  Generally, the Board is prohibited from 
considering a claim on the merits which has not yet been 
considered on the same basis by the RO, the agency of 
original jurisdiction.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

However, in the present case, the agency of original 
jurisdiction appears to have considered and denied the 
issues on appeal on the merits, in consideration of all 
evidence of record.  The July 2009 statement of the case 
listed the issues on appeal as that of service connection 
for hearing loss and tinnitus, and reflects consideration of 
such issues on the merits.  Thus, no prejudice would result 
to the Veteran by the Board considering his claims on the 
merits at this time.   

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2009).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	In the present case, service treatment records reflect no 
complaints of, treatment for, or a diagnoses related to 
hearing loss or tinnitus, or any symptoms reasonably 
attributed thereto, during active duty.  At the time of 
discharge from active duty, the clinical evaluation of the 
Veteran's hearing acuity was within normal limits, according 
to the January 1947 service separation examination.  
However, as noted above, he had service in the Reserve until 
October 1979.  Service treatment records related to his 
Reserve service are unavailable, as only his service 
treatment records related to his active duty between 
December 1945 and January 1947 were located.  
	
	Nevertheless, post-service evidence does not reflect hearing 
loss or tinnitus for many years after service discharge.  
Specifically, the first medical evidence of hearing loss or 
tinnitus dates to a September 2007 private medical 
examination, which confirmed bilateral hearing loss on 
audiometric testing.  However, a cause or date of onset was 
not indicated.  Therefore, the medical evidence does not 
reflect continuity of symptomatology of hearing loss or 
tinnitus between his separation from Reserve service in 1979 
and his initial claim in 2005, a period of approximately 25 
years.
	
	The Veteran has himself alleged that his service as a 
rifleman, and later a rifle and pistol instructor, caused or 
resulted in bilateral hearing loss and tinnitus, and such 
disabilities have existed since service.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  
	
	In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does 
not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience hearing loss and 
tinnitus after he was discharged from the service.  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  
	 
	The Board finds that the Veteran's reported history of 
continued symptomatology since active service, while 
competent, is nonetheless not credible.  The Board notes the 
significant gap between his 1979 discharge from Reserve 
service and the initial reports of hearing loss and 
tinnitus, confirmed in 2007, a gap of over 25 years.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between 
service and initial symptoms of disability).  Additionally, 
the Veteran's initial claims for hearing loss and tinnitus 
were not received by VA until 2005, also 25 years following 
service separation.  
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the medical evidence or through 
his statements.  
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's hearing loss and tinnitus to active duty, despite 
his contentions to the contrary.    
	
	To that end, the Board places significant probative value on 
a December 2008 VA examination, with an addendum added later 
that same month by a different examiner, undertaken 
specifically to address the issues on appeal.  At that time, 
the Veteran reported decreased hearing acuity and tinnitus 
since service separation.  
	
	While current diagnoses of bilateral hearing loss and 
tinnitus were confirmed on objective examination, a VA 
examiner opined that it was less likely than not that these 
disorders were related to service.  In so deciding, the 
examiner reviewed the Veteran's claims file, including his 
available service treatment records, and noted no prior 
evidence or documentation of hearing loss or tinnitus.  
Additionally, the examiner noted other potentially 
contributing factors, including recreational noise exposure, 
diabetes, and presbycusis.  
	
	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed 
the claims file, including the December 2008 testing 
results.  There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or 
that the examiner misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be 
of significant probative value.

As noted above, the Board has also considered the Veteran's 
statements asserting a nexus between his currently-diagnosed 
bilateral hearing loss and tinnitus and his active duty and 
Reserve service.  While the Board reiterates that he is 
competent to report symptoms as they come to him through his 
senses, the Board has considered his contentions and found 
them less probative than the competent evidence that has 
been provided by the medical personnel who have examined him 
during the current appeal and by service records obtained 
and associated with the claims file.  Essentially, the Board 
attaches greater probative weight to the clinical findings 
than to his statements.  See Cartright, 2 Vet. App. at 25.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for bilateral hearing loss 
and tinnitus.  As a preponderance of the evidence is against 
the awards of service connection for hearing loss and 
tinnitus, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the 
reasons to be discussed below, the Board finds that VA has 
satisfied its duties to the appellant under the VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In December 2008 and July 2009 letters, the Veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims on appeal.  
Additionally, the July 2009 letter provided him with the 
general criteria for the assignment of an effective date and 
initial rating.  Id.  

The Board notes that, in the present case, complete notice 
was also not issued prior to the February 2009 adverse 
determination on appeal.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any 
timing error in providing notice to the Veteran and 
subsequently readjudicating his claims July 2009.  Id; see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

With regard to the Veteran's application to reopen 
previously denied service connection claims, any question as 
to the adequacy of any notice provided by VA therein is 
rendered moot by the Board's actions in reopening these 
claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board further finds that VA has complied with the duty 
to assist by aiding the Veteran in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the claims files.  The RO has obtained the available service 
treatment records, as well as any VA and non-VA medical 
records identified.  

He has also been afforded VA medical examination on several 
occasions, most recently in December 2008.  The Board notes 
that the VA examination report contains sufficiently 
specific clinical findings and informed discussion of the 
pertinent history and clinical features of the disability on 
appeal and is adequate for purposes of this appeal.  The 
Board is not aware, and the Veteran has not suggested the 
existence of, any additional pertinent evidence not yet 
received.  

Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

New and material evidence having been submitted, the service 
connection claim for hearing loss is reopened.  

New and material evidence having been submitted, the service 
connection claim for tinnitus is reopened.  

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


